ORDER
BOYUM, Chief Justice.
Opinion
Judgment was entered in this case on April 14, 2013 and Defendant/Appellant Maney gave notice of appeal on that date. A scheduling order was entered in this appeal on May 19, 2014, requiring Appellant to file his brief on or before June 2, 1014. Appellant sought and was granted an extension to file his brief on or before June 23, 2014 by an order dated June 5, 2014. No brief has been filed by the appellant and the appellees have timely filed their brief. Nevertheless, the Court has reviewed the Court file including any potential legal arguments in appellant’s notice of appeal and his responses to the scheduling orders of May 19, 2014 and June 5, 2014 and finds pursuant to Rule 21 of the Rules of Appellate Procedure for the Cherokee Supreme Court as follows:
1.) Appellant’s appeal was not well grounded in fact or warranted by existing law.
2.) Appellant failed to file his brief in violation of Rule 15 of the Rules of Appellate procedure and the scheduling order entered on June 5, 2014.
Therefore, pursuant to Rule 21(b)(1) of the Rules of Appellate Procedure, the appeal is hereby dismissed, and this case is remanded to the Cherokee Court for compliance with the judgment rendered therein.